——— Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 1of 8

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
Plaintiff

v. Civil Action No. 19-CV-2316

Michael Richard Pompeo

In his Official Capacity as Secretary of State
And
The United States
Defendants

SUMMONS IN A CIVIL ACTION

To: Michael Richard Pompeo
2201 C. Street, N.W.,
Washington D.C. 20520

A lawsuit has been filed against you.

vo Within 21 days after service of this summons on you (not counting the day you received it) — or
60 days if you are the United States or a United States agency, or an officer or employee of the United
States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiff or plaintiffs attorney, whose name and address are:

David Alan Carmichael (Title case only — not all CAPITALS)
1748 Old Buckroe Road
Hampton, Virginia 23664

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

SEP 09 2019
Date: pas gl Zine.) 4/
ra of Clerk eputy Clerk)

 
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 2 of 8

Civil Action No. 19-CV-2316

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

4 } :
This summons for (name of individual and title, if any) M 1c A tia | RK L¢ hi ire / [ lo sa CL?
was received by me on (date) Sel e mber | 3 y4 Zeid

OI I personally served the summons on the individual at (place)

 

 

on (date)

; or
CI I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, aperson of suitable age and discretion who resides there,
, and mailed a copy to the individual’s last known address; or
“fH I served the summons on (name of individual) (Ar (s I. ID ct H CIR eZLA

designated by law to accept service of process on behalf of (name of organization)

(15, De. Dey ih ent LK State on (date) september [3,2e1)_; or
ry 4 heiuened the summons unexecuted because

; or

on (date)

, Who is

 

 

O) Other (specify):

 

 

My fees are $_/ Yo for travel and$ Z2O) _for services, for a total of $_3 90

I declare under penalty of perjury that this information is true.

Date: Sedrember | 3) dy pe es wo WN

erver’s signature

James N LA man

Printed name and title

ZO$S Harris Creek Rel irospect VA
23 223 6 O” :t Server's address

 
 
 

  

Additional information regarding attempted service, etc: ot: PZ CMI YC /
Complo mt Ap db netice ot right to rial b J fé Cc Me istree

incluclec/ of J J

; _ L ) 7
De a verecd e / at ae i ) /) E A Ctre e / Usa SA s De

¥
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 3 of 8

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
Plaintiff

Vv. Civil Action No. 19-CV-2316

Michael Richard Pompeo
In his Official Capacity as Secretary of State
And
The United States
Defendants

Nemo Nee! Nee ee” ee” ee ee” ee’ ee” Ne”

SUMMONS IN A CIVIL ACTION

To: Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001

+ A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or
60 days if you are the United States or a United States agency, or an officer or employee of the United
States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiff or plaintiff's attorney, whose name and address are:

David Alan Carmichael (Title case only — not all CAPITALS)
1748 Old Buckroe Road
Hampton, Virginia 23664

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

CLERK OF COURT =

Date: SEP 09 2019 hnog. ibiza»

(Signanfye of Clerk or Députy Clerk)
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 4of 8 \Y

Civil Action No. 19-CV-2316

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) A thar ney Ge Accra ot the. Upitex states eS

was received by me on (date) Se ble mbrvr / 4) Zio iD /

CJ I personally served the summons on the individual at (place)

 

on (date) ; or

 

CO I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

(I served the summons on (name of individual) Da ad A B Uvrou AAS , who is

designated by law to accept service of process on behalf af (name of organization) ya]

EH I returned the summons unexecuted because > or

CJ Other (specify):

 

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: Sebfember | 3, Zl F MN bhrevrS

Server’s signature

Dames A Lehman

Printed name and title

3095 Hers (re ek Rel prospect Wr
23 YW ie O Server's address

Additional informatio } regarding attempted service, etc: Ve
Corie, fat Jp Maked a lef = Cent, i
CSadoug teeaMnanlf party Lily DLNY
aH. L oh tatcd, 2m Stte Le, 2 a/a, TE of

a (LOL Cat) bh [249

 
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 5of 8

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
Plaintiff
V. Civil Action No. 19-CV-2316
Michael Richard Pompeo
In his Official Capacity as Secretary of State
And

The United States
Defendants

Nee Nee Nee ee ee” ee ee Ne Ne” Le”

SUMMONS IN A CIVIL ACTION

To: United States Attorney
United States Attorney's Office
555 4th Street, N.W.
Washington, D.C. 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or
60 days if you are the United States or a United States agency, or an officer or employee of the United
States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

David Alan Carmichael (Title case only — not all CAPITALS)
1748 Old Buckroe Road
Hampton, Virginia 23664

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

CLERK OF COURT ©

Date: oP 0 9 28  FAAIE Dh tive

(Sign dyfire of Clerk oh/Deputy Clerk)
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 6 of 8 \

Civil Action No. 19-CV-2316

PROOF OF SERVICE —
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Un i cid Sia tes A Hor Nneé\)
was received by me on (date) September Jy 2O[D }

(J I personally served the summons on the individual at (place)

 

on (date) ; or

 

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last anon a or

M1 I served the summons on (name of individual) Ha fda lal Rawan Lea ) Ass] , who is
j
designated by law to accept service of process on behalfof (name of organization” (1,5, Atborne Vy 5

C ( iL on (date) Seplenfer (3.2219 sor
5 or

(J I returned the summons unexecuted because

 

 

CO) Other (specify):

 

 

 

My fees are $ for travel and $ for services, for a total of $

Chew ed le Detenctant United Stales mn fompco Summons

I declare under penalty of perjury that this information is true.

Date: Seplembes /3, 20,9
Server’s signature

James WN Let mar

Printed name and title

3038 Harns Greek Rel feespech VA
Mo Server’s address

Additional information regarding attempted service, etc: W ith ACOPV oe. complaint ap zl
nolce Ot fg te Trea! betore q fae [strate

 

 

oe ETT igen ES  -EOPE
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 7 of 8

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my September 16, 2019, letter to the Clerk with three
proof of service documents supplied to me by James N.
Lehman. I sent the documents to the Court at:

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

The copies of the documents were then mailed to the
Defendants by their Attorney at:

United States Attorney

United States Attorney's Office
555 4th Street, N.W.
Washington, D.C. 20530

I accept service at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMATL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury

under the laws of the United States that the foregoing is
true.

David Alan Carmichael Date

oelfit

 

   

ae

_ ? 776
£ 7ol5 00 662. FL50 /76/
/ wp Ud, MTD fue.

- [yp 70S WGC LOC2 b/ 59
pote

bug
Case 1:19-cv-02316-RC Document 3-1 Filed 09/19/19 Page 8 of 8
